Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2018/0175035 A1 in view of Ryu et al. US 2003/0203560 A1.
Regarding claims 1 and 2, Yang discloses:
A semiconductor device (Figs. 1-12), comprising: 
a substrate (110) comprising a first region (I) and a second region (II) adjacent to the first region; and 
a first transistor (TR1) positioned in the first region; and 
a second transistor (TR2) position in the second region;
wherein the first transistor comprises a first bottom gate structure (130A/132A) positioned on the substrate, a first channel layer (120A) positioned on the first bottom gate structure, a first top gate structure (130A/132A) positioned on the first channel layer, and two first source/drain regions (140A) positioned on two sides of the first channel layer;
wherein the second transistor comprises a second bottom gate structure (130B/132B) positioned on the substrate, a second channel layer (120B) positioned on the second bottom gate structure, a second top gate structure (130B/132B) positioned on the second channel layer;
wherein the first top gate structure comprises a first top gate dielectric (132A) positioned on the first channel layer and a first filler layer (130A) positioned on the first top gate dielectric, the second top gate structure a second top gate dielectric (132B) positioned on the second channel layer and a second filler layer (130B) positioned on the second top gate dielectric and wherein the second top gate dielectric is positioned between the second filler layer and the second channel layer and wherein the first top gate dielectric is positioned between the first filler layer and the first channel layer.
Yang does not disclose:
wherein the second top dielectric has a thickness less than a thickness of the first top gate dielectric.
Ryu discloses a publication from a similar field of endeavor in which:
A CMOS structure wherein the PMOS (200A) and NMOS (200B) transistor comprise gate insulating layers (104) having different thicknesses (Fig. 12; paras 0032 and 0035).
It would have been obvious to one skilled in the art to employ the gate dielectric criteria of Ryu within the multi-gate structure of Yang since both disclose such features related to CMOS structures (Yang; para 033; and Ryu; paras 0032 and 0035). Furthermore, adjusting gate dielectric thicknesses is a well known factor in adjusting voltage threshold design requirements (see ‘Response to Arguments’ Section below for further clarification). 
(claim 2) a first bottom gate electrode (130A); two first bottom gate spacers (170); and a first bottom gate dielectric (132A).
Regarding claim 3, although Yang does not specifically disclose “wherein a first bottom work function positioned on the first top gate dielectric, and a first filler layer positioned on the first bottom work function layer”, Yang does give evidence to preferred materials and configurations for the first gate electrode in para 0037. As a result, it would have been obvious to one skilled in the art to determine the claimed layers in order to perform as a top gate electrode having predetermined voltage characteristics since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claim 4, although Yang does not specifically disclose “wherein the first bottom work function layer has a thickness between about 10 angstroms and about 200 angstroms”, Yang does give evidence to preferred materials and configurations for the first gate electrode in para 0037. As a result, it would have been obvious to one skilled in the art to determine the claimed thickness in order to perform as a top gate electrode having predetermined voltage characteristics since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, although Yang does not specifically disclose “further comprising a first top work function layer positioned between the first bottom work function layer and the first filler layer”, Yang does give evidence to preferred materials and configurations for the first gate electrode in para 0037. As a result, it would have been obvious to one skilled in the art to determine the claimed layers in order to perform as a top gate electrode having predetermined voltage characteristics since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claim 6, although Yang does not specifically disclose “wherein the first top work function layer has a thickness between 10 angstroms and about 100 angstroms”, Yang does give evidence to preferred materials and configurations for the first gate electrode in para 0037. As a result, it would have been obvious to one skilled in the art to determine the claimed thickness in order to perform as a top gate electrode having predetermined voltage characteristics since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Yang discloses: 
further comprising two first top gate spacers (150A) positioned on two sides of the first top gate dielectric.
Regarding claim 8, Yang discloses: 
further comprising two first contacts (162A) positioned on the two first source/drain regions.
Regarding claim 9, Yang discloses: 
further comprising two first conductive layers (164A) positioned between the two first contacts and the two first source/drain regions.
Regarding claim 10, although Yang does not specifically disclose “wherein each of the two first conductive layers has a thickness between about 2nm and about 20nm”, Yang does give evidence to preferred purpose and configuration of the silicide material in paras 0042 and 0052. As a result, it would have been obvious to one skilled in the art to determine the claimed thickness of the silicide layers in order to control conductivity between the s/d regions and the contacts as desired since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 11, Yang discloses: 
further comprising a first bottom insulating (132A) positioned below the first bottom gate structure.
Regarding claim 12, Yang discloses:
further comprising: a first channel separation layer (180A) positioned below the first bottom insulating layer (Fig. 5; para 0061). 
Although Yang does not specifically disclose “wherein the first channel separation layer is doped with phosphorus, arsenic, antimony, or boron”, Yang does give evidence the first channel separation layer is doped with conductivity type dopant ions in para 0061. As a result, it would have been obvious to one skilled in the art to determine the claimed dopants since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Regarding claim 13, Yang discloses: 
further comprising a first buffer layer (190A) positioned below the first bottom insulating layer, wherein the first buffer layer has a lattice constant different from a lattice constant of the substrate (Fig. 6; para 0064)
Regarding claim 14, Yang discloses: 
wherein the second channel layer is at a same vertical level as the first channel layer (Yang; Fig. 2).
Regarding claims 16 and 17, Yang discloses:
A method for fabricating a semiconductor device (Figs. 1-21), comprising: 
providing a substrate (110) (Fig. 13); 
forming a first bottom gate (130A/132A) and a second bottom gate (130B/132B) structure on the substrate;
forming a first channel layer (120A) on the first bottom gate structure and a second channel layer (120B) on the second bottom gate structure; 
forming a first top gate structure (130A/132A) on the first channel layer and a second top gate structure (130B/132B) on the second channel layer; and 
forming two first source/drain regions (140A) on two sides of the first channel layer and two second source/drain regions (140B) on two sides of the second channel layer;
wherein in step of forming a first top gate structure and a second top gate structure on the first channel layer comprises a first top gate dielectric (132A) positioned on the first channel layer and a first filler layer (130A) positioned on the first top gate dielectric, and forming a second top gate dielectric (132B) positioned on the second channel layer and a second filler layer (130B) positioned on the second top gate dielectric, wherein the second top gate dielectric is positioned between the second filler layer and the second channel layer and wherein the first top gate dielectric is positioned between the first filler layer and the first channel layer.
Yang does not disclose:
wherein the second top dielectric has a thickness less than a thickness of the first top gate dielectric.
Ryu discloses a publication from a similar field of endeavor in which:
A CMOS structure wherein the PMOS (200A) and NMOS (200B) transistor comprise gate insulating layers (104) having different thicknesses (Fig. 12; paras 0032 and 0035).
It would have been obvious to one skilled in the art to employ the gate dielectric criteria of Ryu within the multi-gate structure of Yang since both disclose such features related to CMOS structures (Yang; para 033; and Ryu; paras 0032 and 0035). Furthermore, adjusting gate dielectric thicknesses is a well known factor in adjusting voltage threshold design requirements (see ‘Response to Arguments’ Section below for further clarification). 
 (claim 17) para 0092.	

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang/Ryu, as applied to claim 17 above, in view of Chan et al. US 6,580,132 B1.
Regarding claims 18 and 19, Yang does not disclose:
wherein the step of forming the first bottom gate structure comprises: forming a layer of first semiconductor material, a layer of first insulating material, and a layer of second semiconductor material on the substrate; forming a first dummy structure on the layer of second semiconductor material; performing an etch process to form a plurality of recesses, and turn the layer of first insulating material into a first bottom gate dielectric and the layer of second semiconductor material into the first channel layer; performing a lateral etch process to form a plurality of lateral recesses and turn the layer of first semiconductor material into the first bottom gate electrode; and forming two first bottom gate spacers in the plurality of lateral recesses; wherein the first bottom gate electrode, the two first bottom gate spacers, and the first bottom gate dielectric together form the first bottom gate structure.
Chan discloses a patent from a similar field of endeavor in which:
wherein a step of forming the first bottom gate structure comprises: forming a layer of first semiconductor material (20), a layer of first insulating material (22), and a layer of second semiconductor material (24) on the substrate (10/18) (Fig. 3); performing an etch process to form a plurality of recesses, and turn the layer of first insulating material into a first bottom gate dielectric (22) and the layer of second semiconductor material into the first channel layer (24) (Fig. 4); performing a lateral etch process to form a plurality of lateral recesses and turn the layer of first semiconductor material into the first bottom gate electrode (20) (Fig. 5); and forming two first bottom gate spacers (34) in the plurality of lateral recesses (Fig. 6); wherein the first bottom gate electrode, the two first bottom gate spacers, and the first bottom gate dielectric together form the first bottom gate structure (Fig. 6).
It would have been obvious to one skilled in the art to employ form the first dummy structure of Yang on the layer of second semiconductor material and further processing of Chan in order to determine a structure having a single bottom gate structure while employing a replacement gate process.
	(claim 19) Yang; para 0044.
Regarding claims 18 and 19, although Yang does not specifically disclose “wherein the two first bottom gate spacers have a porosity between about 10% and about 100%”, Yang discloses various materials and dielectric constant, in relation to the first external spacers, for the bottom gate spacer (para 0044-0045). As a result, it would have been obvious to one skilled in the art to derive the claimed porosity in order to meet the requirements stated by Yang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
In re Lesbin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. In regards to the applicant’s arguments on page 8 stating the following:
“According to the disclosure of Ryu, the gate insulating layer 104 is respectively interposed between the semiconductor substrate 100 and the stacked gate electrode 116a/116b, not between a channel layer and a filler layer. Even though in paragraph [0035], Ryu discloses that “[T]he gate insulating layer 104 has a thickness of 40-70 angstroms and can be different in thickness in the NMOS and PMOS regions”, Ryu merely teaches that gate insulating layers 104 between the semiconductor substrate 100 and the stacked gate electrode 116a/116b in the NMOS and PMOS regions have different thicknesses. In other words, Ryu fails to teach any gate insulating layers between a channel layer and a filler layer in the NMOS and PMOS regions have different thicknesses.”

	The examiner respectfully disagrees. To clarify, both Yang and Ryu references relate to CMOS structures (Yang; para 033; and Ryu; paras 0032 and 0035) which operate using MOSFET functionality requiring the induction of an electrical field within a channel region using a gate insulator/dielectric thereby conducting current within the transistor cell. Though Yang and Ryu disclose different physical configurations of MOSFET structures within a CMOS design, replacement gate (Yang) and planar (Ryu) respectively, the general operation and similar components exist. The channel layer and filler layer are operationally similar to the substrate underlying the stacked gate electrode and the stacked gate region of Ryu, respectively. In other words, the underlying substrate acts as a channel layer where current is induced and the overlying stacked gate acts as that of the filler layer where the electrical field is induced across the gate dielectric. As a result, the combination of Yang and Ryu is considered sufficient for the well-know reasons stated above of at least adjusting voltage threshold design requirements. Further reasons for such a combination can be evidenced from the following references:
Li US 2006/0131652 A1: i.e. Fig. 10; paras 0011, 0015, 0071, 0091 – reduction of Fermi-pinning effect thereby increasing symmetrical threshold voltage between the CMOS transistors.
Trentzsch US 2010/0025770 A1: i.e. Fig. 1e; see Abstract describing increased  thickness of dielectric material in P-channel devices within CMOS transistor to reduce degradation mechanisms, such as negative bias threshold voltage instability and hot carrier injection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894